NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
OF
CROSS BORDER RESOURCES, INC.
A Nevada Corporation


THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made
between CROSS BORDER RESOURCES, INC., a Nevada corporation (hereinafter referred
to as the "Company"), and P. MARK STARK (hereinafter referred to as the
“Optionee”), an executive of the Company, effective as of the 31st day of
January, 2011 (the “Grant Date”).


The Options described below are being granted in connection with Optionee’s
Employment Agreement dated January 31, 2011 (the “Employment Agreement”).


1.           Options Granted.


The Company hereby grants the Optionee non-qualified stock options (the
“Options”) to purchase Six Hundred Fifty Thousand (650,000) shares of the
Company’s Common Stock at the purchase prices per share set out below for a term
commencing on the vesting dates set out below (the “Vesting Date”) and expiring
at 5:00 pm (Pacific Time) on the expiration dates set out below (the “Expiration
Date”), subject to termination as set forth herein.


Subject to a vote of a majority of the members of the Compensation Committee of
the Company’s Board of Directors, or if there are no active members of the
Compensation Committee, a majority of the Company’s Board of Directors not
including the Optionee, determining that the Optionee has, from the Grant Date
to the respective vesting dates set out below, reasonably fulfilled his duties
and obligations as a director of the Company, the Options will vest on the
following schedule:


Number of Options to
Vest
 
Purchase Price Per
Share
 
Vesting Date
 
Expiration Date
 
100,000
  $ 4.80  
January 31, 2011
 
January 30, 2016
 
100,000
  $ 5.28  
January 31, 2012
 
January 30, 2017
 
50,000
  $ 5.80  
January 31, 2013
 
January 30, 2018
 
50,000
  $ 6.38  
January 31, 2014
 
January 30, 2019
 



No Option may be exercised unless the Option has vested.  The vesting of all
Options will be cumulative.  All Options which have not vested will terminate on
the date of termination of the Options in accordance with this Agreement.


2.           Method of Exercise.  These Options may be exercised to the extent
they have vested (and have not yet been forfeited or terminated) by delivering
written notice to the Company at its principal place of business, stating the
number of shares for which the Option is being exercised. The notice must be
accompanied by a check or other methods of payment acceptable to the Plan
Administrator for the amount of the purchase price, and comply with all the
requirements of the Company’s Amended and Restated 2009 Stock Incentive Plan
dated July 28, 2010, a copy of which has been provided to the Optionee.


3.           Capital Adjustments.  The existence of the Options shall not affect
in any way the right or power of the Company or its stockholders to: (1) make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company's capital structure or its business;  (2) enter into any
merger or consolidation; (3) issue any bonds, debentures, preferred or prior
preference stocks ahead of or affecting the common stock or the rights thereof,
(4) issue any securities convertible into any common stock, (5) issue any
rights, options, or warrants to purchase any common stock, (6) dissolve or
liquidate the Company, (7) sell or transfer all or any part of its assets or
business, or (8) take any other corporate act or proceedings, whether of a
similar character or otherwise.


4.           Adjustments for Reorganizations and Recapitalizations.  If there
shall, prior to the exercise of any of the Options provided for by this
Agreement, be any stock dividend, stock split, spin-off, combination or exchange
of shares, recapitalization, merger, consolidation, distribution to stockholders
(other than a normal cash dividend) or other change in the Company’s corporate
or capital structure that results in (a) the Company’s outstanding shares of
common stock (or any securities exchanged therefore or received in their place)
being exchanged for a different number or kind of securities of the Company or
any other corporation, or (b) new, different or additional securities of the
Company or of any other corporation being received by the holders of shares of
the Company’s common stock, then there shall automatically be an adjustment in
either the number of shares which may be purchased pursuant hereto, the type of
shares which may be purchased pursuant hereto or the price at which such shares
may be purchased, or any combination thereof, so that the rights evidenced
hereby shall thereafter as reasonably as possible be equivalent to those
originally granted hereby.  The Company shall have the sole and exclusive power
to make such adjustments as it considers necessary and desirable.
 
 
 

--------------------------------------------------------------------------------

 

5.           Transfer of the Options.  During the Optionee's lifetime, the
Options shall be exercisable only by the Optionee. The Options shall not be
transferable by the Optionee other than by the laws of descent and distribution
upon the Optionee's death. In the event of the Optionee's death during the term
of this Agreement, the Optionee's personal representatives may exercise any
portion of the Options that remains vested and unexercised at the time of the
Optionee's death, provided that any such exercise must be made, if at all,
during the period within six (6) months after the Optionee's death, and subject
to the Option termination date specified in Section 7.


6.           Corporate Transaction.  Notwithstanding any other provision in this
Agreement to the contrary, all unvested Options outstanding under this Agreement
shall immediately vest and become exercisable upon the occurrence of a Corporate
Transaction (as that term is defined in the Optionee’s Employment Agreement) and
Optionee’s employment with the Company is terminated within twelve (12) months
thereafter other than for Cause by the Company or without Good Reason by
Optionee (as such terms are defined in the Optionee’s Employment Agreement).
 
7.           Termination of Option.


(a)
The Optionee’s right to exercise any Options that have vested and are
exercisable shall terminate on the earliest of the following dates:



 
(i)
The Expiration Date; or



 
(ii)
In the event of the termination of the Optionee’s Employment Agreement for Cause
or without Good Reason (as such terms are defined in Optionee’s Employment
Agreement).



 
(iii)
The date which is six (6) months from the date of the Optionee’s death.



8.           Rights as Shareholder.  The Optionee will not be deemed to be a
holder of any shares pursuant to the exercise of these Options until he or she
pays the Option price and a stock certificate is delivered to him or her for
those shares. No adjustment shall be made for dividends or other rights for
which the record date is prior to the date the stock certificate is delivered.


9.           Integration with the Company’s Amended and Restated 2009 Stock
Incentive Plan.  All of the terms and conditions of the Company’s Amended and
Restated 2009 Stock Incentive Plan, a copy of which has been provided to the
Optionee, are specifically made a part of this Agreement and shall control with
regard to the interpretation or construction of any provision that is
inconsistent herewith.  This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada.


10.         Withholding Taxes.  The Optionee authorizes the Company to withhold
from any payments due to the Optionee by the Company, whether pursuant to this
Agreement or otherwise, any amounts required to be withheld and remitted by the
Company on account of any income and employment taxes resulting from this
Agreement.


11.         Miscellaneous.


 
(a)
Any notice required or permitted to be given under this Agreement shall be in
writing and may be delivered personally or by fax, or by prepaid registered post
addressed to the parties at such address of which notice may be given by either
of such parties.  Any notice shall be deemed to have been received, if
personally delivered or by fax, on the date of delivery, and, if mailed as
aforesaid, then on the fifth business day after and excluding the day of
mailing.

 
 
- 2 -

--------------------------------------------------------------------------------

 

 
(b)
This agreement and the rights and obligations and relations of the parties shall
be governed by and construed in accordance with the laws of the State of Nevada
and the federal laws of the United States applicable therein (but without giving
effect to any conflict of laws rules). The parties agree that the courts of the
State of Nevada shall have jurisdiction to entertain any action or other legal
proceedings based on any provisions of this agreement. Each party attorns to the
jurisdiction of the courts of the State of Nevada.



 
(c)
Time shall be of the essence of this agreement and of every part of it and no
extension or variation of this agreement shall operate as a waiver of this
provision.



 
(d)
This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.



[signature page attached]

 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this NON-QUALIFIED STOCK
OPTION AWARD AGREEMENT as of the 31st day of January, 2011.



   
CROSS BORDER RESOURCES, INC.
         
By:
/s/ Everett Willard “Will” Gray II
     
Everett Willard “Will” Gray II
     
Chief Executive Officer and Chairman
           
OPTIONEE
         
/s/ P. Mark Stark
   
P. MARK STARK
       
300,000
     
AGGREGATE NUMBER OF OPTIONS
     

 
 
- 4 -

--------------------------------------------------------------------------------

 